McCORD, Judge
(concurring specially)-
I agree with the foregoing opinion and will add that evidence was presented to the effect that the acts of appellant may not have been the cause of death. In view of this evidence, the requested instructions on aggravated assault, assault and battery, and bare assault come under category (4) of Justice Campbell Thornal’s opinion in Brown v. State, Fla., 206 So.2d 377—offenses which may be included in the offense charged “depending upon, (a) the accusatory pleading, and (b) the evidence at the trial.”